USDC IN/ND case 3:20-cv-00973-DRL-MGG document 9 filed 05/27/21 page 1 of 7


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 STEFFIN T. McFALL,

                      Plaintiff,

        v.                                         CAUSE NO. 3:20-CV-973 DRL-MGG

 BASS et al.,

                      Defendants.

                                   OPINION AND ORDER

       Steffin T. McFall, a prisoner without a lawyer, filed a complaint over events that

happened at Indiana State Prison. Before that complaint was screened as required by 28

U.S.C. § 1915A, he filed an amended complaint. ECF 8. “When a plaintiff files an

amended complaint, the new complaint supersedes all previous complaints and controls

the case from that point forward.” Massey v. Helman, 196 F.3d 727 (7th Cir. 1999).

Accordingly, the court will review the merits of the amended complaint to determine if

the action is frivolous or malicious, fails to state a claim upon which relief may be granted,

or seeks monetary relief against an immune defendant. 28 U.S.C. § 1915A. “A document

filed pro se is to be liberally construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted).

       Mr. McFall alleges that on October 27, 2020, Officer J. Parker and Officer J.

Williams thought that he was high and ordered him to cuff up to be escorted to the

medical unit. Mr. McFall denied that he was high, claiming instead that he was tired from
USDC IN/ND case 3:20-cv-00973-DRL-MGG document 9 filed 05/27/21 page 2 of 7


several days of long hours at his job. Nevertheless, the officers, assisted by Sergeant Bass,

cuffed him and took him to the medical unit.

       At the medical unit, Nurse Betty said she was going to administer Narcan, a drug

given to counteract an opioid overdose. Mr. McFall told her that he refused the Narcan,

but she and Sergeant Bass administered it against his will. Sergeant Bass held his head

back and sat him down on his cuffed hands, which were already swollen and hurt from

long hours washing pots and pans at work.

       Inmates possess a Fourteenth Amendment due process liberty interest in “refusing

forced medical treatment while incarcerated.” Knight v. Grossman, 942 F.3d 336, 342 (7th

Cir. 2019). To establish such a claim, the prisoner must demonstrate that the defendant

“acted with deliberate indifference to his right to refuse medical treatment.” Id. “Neither

negligence nor gross negligence is enough to support a substantive due process claim,

which must be so egregious as to ‘shock the conscience.’” Id. (citation omitted). Moreover,

a prisoner’s right to refuse medical treatment can be overridden by “a prison regulation

that is reasonably related to legitimate penological interests.” Id. at 343; see also Russell v.

Richards, 384 F.3d 444, 447-50 (7th Cir. 2004) (concluding inmate’s liberty interest in

refusing unwanted medical treatment of delousing shampoo was overridden by jail

policy designed to address legitimate interest in avoiding outbreaks of lice). “[I]f

legitimate penological interests dictate that a particular treatment must be administered

even if the prisoner would have refused it, then . . . there is no constitutional right to

refuse treatment.” Knight, 942 F.3d. at 343 (quoting Pabon v. Wright, 459 F.3d 241, 252 (2d

Cir. 2006)). Here, further factual development may show that Nurse Betty and Sergeant


                                               2
USDC IN/ND case 3:20-cv-00973-DRL-MGG document 9 filed 05/27/21 page 3 of 7


Bass acted reasonably to provide treatment for what they thought was a drug overdose,

but the record lacks that context here. For now, Mr. McFall alleges that he was not on

drugs and explicitly refused Narcan. Giving him the inferences to which he is entitled at

this stage, he has alleged enough to proceed past the pleading stage against these two

defendants on a Fourteenth Amendment claim.

      Mr. McFall does not state a claim against Officer Parker and Officer Williams. They

were not involved in the decision to administer Narcan. And merely suspecting him of

being high, even if wrong, does not violate the Constitution. Nor does he state an

excessive force claim against Sergeant Bass for holding his head back and sitting him on

his cuffed hands. The “core requirement” for an excessive force claim is that the

defendant “used force not in a good-faith effort to maintain or restore discipline, but

maliciously and sadistically to cause harm.” Hendrickson v. Cooper, 589 F.3d 887, 890 (7th

Cir. 2009) (internal citation omitted). “[T]he question whether the measure taken inflicted

unnecessary and wanton pain and suffering ultimately turns on whether force was

applied in a good faith effort to maintain or restore discipline or maliciously and

sadistically for the very purpose of causing harm.” Whitley v. Albers, 475 U.S. 312, 320-21

(1986) (quotation marks and citation omitted). Here, the allegations show that Sergeant

Bass used force while administering Narcan to a noncompliant person. The complaint

does not plausibly allege more force than necessary was used.

      While Mr. McFall was at medical, he told Nurse Susanne that his hands hurt, but

she did not do anything about it. This does not state a claim against Nurse Susanne.

Under the Eighth Amendment, inmates are entitled to constitutionally adequate medical


                                            3
USDC IN/ND case 3:20-cv-00973-DRL-MGG document 9 filed 05/27/21 page 4 of 7


care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability, a prisoner must satisfy

both an objective and subjective component by showing: (1) his medical need was

objectively serious; and (2) the defendant acted with deliberate indifference to that

medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). A medical need is “serious” if

it is one that a physician has diagnosed as mandating treatment, or one that is so obvious

that even a lay person would easily recognize the necessity for a doctor’s attention. Greeno

v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). Deliberate indifference means that the

defendant “acted in an intentional or criminally reckless manner, i.e., the defendant must

have known that the plaintiff was at serious risk of being harmed and decided not to do

anything to prevent that harm from occurring even though he could have easily done

so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005) (quotation marks and brackets

omitted).

       The complaint does not plausibly allege Mr. McFall had a serious medical need.

“[Not] every ache or pain or medically recognized condition involving some discomfort

can support an Eighth Amendment claim.” Gutierrez v. Peters, 111 F.3d 1364, 1372 (7th

Cir. 1997). Mr. McFall alleges that his hands were already swollen and hurt before he was

cuffed, and it likely was painful when he was held down for the administration of

Narcan. But here, the facts do not allow a reasonable inference of a serious medical need.

       Mr. McFall also challenges a conduct report he received for using intoxicants.

Based on that conduct report, he lost his job and was transferred to another cell house to

participate in a drug program. He alleges a due process violation because he was never

allowed to give his side and there was insufficient evidence to find he was intoxicated.


                                               4
USDC IN/ND case 3:20-cv-00973-DRL-MGG document 9 filed 05/27/21 page 5 of 7


Prisoners may not challenge a prison disciplinary proceeding under § 1983 if the

disciplinary proceeding included the loss of good-time credits. See Alexander v.

Rasmussen, 725 F. App’x 418, 420 (7th Cir. 2018). Here, however, the complaint does not

allege such a change in the duration of Mr. McFall’s sentence, so he may proceed under

§ 1983. “A prisoner challenging the process he was afforded in a prison disciplinary

proceeding must meet two requirements: (1) he has a liberty or property interest that the

state has interfered with; and (2) the procedures he was afforded upon that deprivation

were constitutionally deficient.” Scruggs v. Jordan, 485 F.3d 934, 939 (7th Cir. 2007).

Mr. McFall has no liberty or property interest in his prison job. see DeWalt v. Carter, 224

F.3d 607, 613 (7th Cir. 2000), abrogated in part on other grounds by Savory v. Cannon, 947 F.3d

409 (7th Cir. 2020). And the Constitution does not create a due process liberty interest in

avoiding transfer within a correctional facility or remaining in the general population.

Sandin v. Conner, 515 U.S. 472 (1995). Instead, an inmate will be entitled to due process

protections only when the more restrictive conditions pose an “atypical and significant

hardship on the inmate in relation to the ordinary incidents of prison life.” Sandin, 515

U.S. at 484. Thus, inmates have no liberty interest in avoiding short-term transfer to

segregation for administrative, protective, or investigative purposes, even when they are

subjected to harsher conditions as a result. Townsend v. Fuchs, 522 F.3d 765, 766 (7th Cir.

2008); Lekas v. Briley, 405 F.3d 602, 608-09 (7th Cir. 2005). However, placement in long-

term segregation can implicate a liberty interest, requiring further inquiry into whether

the conditions of confinement impose an atypical, significant hardship. See Marion v.

Columbia Corr. Inst., 559 F.3d 693, 698-99 (7th Cir. 2009). There is no allegation that the


                                              5
USDC IN/ND case 3:20-cv-00973-DRL-MGG document 9 filed 05/27/21 page 6 of 7


conditions in the drug treatment program are significantly different than those in the

general population. His allegations do not trigger a due process liberty interest.

       Mr. McFall also sues Warden Ron Neal and Wexford,1 the private company that

provides medical care at the prison. However, he does not mention them in the body of

the complaint, so it appears that he is suing them based on their relationship to

defendants. This is not a basis to sue them under § 1983. There is no general supervisory

liability under 42 U.S.C. § 1983. Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009). Nor

can employers be held liable for the actions of their employees without any wrongdoing

on the employer’s part. Glisson v. Ind. Dep’t of Corrs., 849 F.3d 372, 378-79 (7th Cir. 2017).

“Only persons who cause or participate in the violations are responsible.” George v. Smith,

507 F.3d 605, 609 (7th Cir. 2007). Therefore, the Warden and Wexford will be dismissed.

       For these reasons, the court:

       (1) GRANTS Steffin T. McFall leave to proceed against Nurse Betty and Sergeant

Bass in their individual capacities for compensatory and punitive damages for

administering Narcan against his will on October 27, 2020, in violation of the Fourteenth

Amendment;

       (2) DISMISSES all other claims;

       (3) DISMISSES Ron Neal, Westford Medical Corp, Susanne, J. Parker, and J.

Williams;




1Mr. McFall sued “Westford Medical Corp,” but the court assumes he meant Wexford of Indiana,
LLC.


                                              6
USDC IN/ND case 3:20-cv-00973-DRL-MGG document 9 filed 05/27/21 page 7 of 7


       (4) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Sergeant Bass at the Indiana

Department of Correction, with a copy of this order and the complaint (ECF 8), pursuant

to 28 U.S.C. § 1915(d);

       (5) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to use any lawful means to locate and serve process on)

Nurse Betty at Wexford of Indiana, LLC, with a copy of this order and the complaint (ECF

8), pursuant to 28 U.S.C. § 1915(d);

       (6) ORDERS the Indiana Department of Correction and Wexford of Indiana, LLC,

to provide the full name, date of birth, and last known home address of any defendant

who does not waive service if it has such information; and

       (7) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Sergeant Bass and Nurse Betty to

respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-

1(b), only to the claims for which the plaintiff has been granted leave to proceed in this

screening order.

       SO ORDERED.

       May 27, 2021                             s/ Damon R. Leichty
                                                Judge, United States District Court




                                            7
